Citation Nr: 1620173	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar disorder, to include lumbosacral strain and degenerative disc disease of L5.    


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1986 to August 1986 and from May 1987 to March 1992.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his March 2014 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  However, in an April 2016 communication, the Veteran, via his representative, indicated that he wished to cancel his request for a Board hearing.  Therefore, the Board finds that such hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

With regard to the characterization of the Veteran's claim, the Board notes that treatment records show a diagnosis of diagnoses of lumbosacral sprain/strain, as well as degenerative disc disease of L5.  See May 2008 private treatment record; January 2010 private treatment record.  Therefore, the Board has recharacterized the Veteran's claim to encompass all currently diagnosed lumbar disorders.  See Brokowski v. Shinseki, 23 Vet.App. 79, 84 ("a claimant's identification of the benefit sought does not require any technical precision.") citing Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability . . . . [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission." (internal citations omitted)).

Furthermore, the Board observes that, in connection with his March 2014 substantive appeal, the Veteran submitted a March 2015 statement from a private physician without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in March 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim is warranted.  

The Veteran contends that his chronic lumbar strain, claimed as a back condition, is the result of a back injury incurred "while playing basketball" during his service.  See April 2015 statement from the Veteran; July 2011 statement from the Veteran.    

The Veteran's August 1987 enlistment examination reflects normal findings relevant to the low back.  A service treatment record dated February 5, 1990 documents that the Veteran complained of low back pain due to an injury after a basketball game.  The February 5, 1990 service treatment record also documents a diagnosis of low back strain.  A service treatment record dated February 13, 1990 documents the Veteran's report that he reinjured his back after working out and that while there were no new symptoms, the Veteran still complained of low back pain.  A May 1990 emergency care and treatment record documents the Veteran's complaint of low back pain, to include aching, when sitting, bending, and standing for a prolonged period of time.  The treating physician provided an assessment of "[a]cute low back muscle strain" and noted "possible muscle spasm."  The February 1992 separation exam reflects normal findings as to the low back.  

The Veteran's post-service treatment records reflect diagnoses of lumbosacral sprain/strain and degenerative disc disease of L5 documented in May 2008 and January 2010 private treatment records, respectively.    

The Veteran underwent a VA examination in July 2011 for his low back condition.  The July 2011 VA examiner noted that the Veteran had "a spontaneous onset of back pain" and that the Veteran was treated with ice and medication.  The examiner then opined that it was less than likely that the low back disorder was a result of the Veteran's service.  As rationale, the examiner stated that "there is inadequate documentation to create a nexus between [the Veteran's] present low back condition and his military service."  No further opinion was offered.   The Board finds that the July 2011 VA examiner's opinion is inadequate because the opinion did not have a clear rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the examiner did not clearly support his conclusion and provide a reason as to why the documented complaints, treatments, and diagnoses of the low back condition during the Veteran's service were "inadequate."  Therefore, a remand is necessary in order to obtain an addendum opinion regarding the etiology of the low back condition.        

While it does not appear that the Veteran is currently receiving VA treatment for the claimed low back condition, on remand, he should identify any outstanding VA or non-VA treatment records for his claim.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his acquired psychiatric disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, return the claims file, to include a copy of this REMAND, to the July 2011 VA examiner for an addendum opinion.  If the examiner who drafted the July 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should identify any current lumbar disability, to include lumbosacral sprain/strain and degenerative disc disease of L5, as noted in May 2008 and January 2010 private treatment records.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service.  

In rendering his or her opinion, the following evidence should be considered: 

a) The service treatment record dated February 5, 1990 documenting that the Veteran complained of low back pain due to an injury after a basketball game and noting a diagnosis of low back strain.  

b) The service treatment record dated February 13, 1990 documenting the Veteran's report that he reinjured his back after working out and that while there were no new symptoms, the Veteran still complained of low back pain; and

c) The May 1990 emergency care and treatment record documenting the Veteran's complaint of low back pain, to include aching, when sitting, bending, and standing for a prolonged period of time.  The treating physician also provided an assessment of "[a]cute low back muscle strain" and noted "possible muscle spasm." 

In rendering each requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay evidence-to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  

All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

3.  After all of the above actions have been completed, and any additional development is accomplished, as may become indicated as a result of the development taken, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




